Case 0:19-cv-61787-RKA Document 43 Entered on FLSD Docket 02/24/2020 Page 1 of 6

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-61787-CIV-ALTMAN/Hunt

JAMES EVERETT SHELTON,
and GEORGE MOORE, individually

and on behalf of others similarly situated,
Plaintiffs,

Vv.

SECURITY SYSTEMS, INC. D/B/A SAFE

HOME SECURITY, a Connecticut company,
SAFEGUARD SECURITY & SURVEILLANCE, INC.,
a Connecticut company, FIVE DIAMOND

SECURITY, LLC, a Florida company, and

FRANK ERICKSON,

Defendants.

/

CONSENT OF FIVE D OND SECURITY, LLC TO UNOPPOSED MOTION OF
MANUEL KUSHNER, ESQ. AND MANUEL KUSHNER LAW FIRM, PLLC TO

WITHDRAW AS COUNSEL FOR FIVE DIAMOND SECURITY LLC
OR Ky ALL,
Five Diamond Security, LLC hereby consents to the Unopposed Motion of Manuel

Kushner, Esq. and Manuel Kushner Law Firm, PLLC to Withdraw as Counsel for Five Diamond
Security, LLC, a copy of which is attached hereto as Exhibit A.

Five Diamond Security

By: ie

“ Roleert “Bernesein
Respectfully submitted,

/s/ Manuel Kushner
Manuel Kushner

Page | 1
Case 0:19-cv-61787-RKA Document 43 Entered on FLSD Docket 02/24/2020 Page 2 of 6

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the
EM/ECF system to all counsel of record, and via United States mail and via e-mail to Five
Diamond Security, LLC c/o Robert Bernstein, 3303 Port Royal Drive South, apartment 801, Ft.

Lauderdale, Florida 33308 (e-mail address: rb4129@aol.com), this 24th day of February 2020.

/s/ Manuel Kushner

Manuel Kushner

Florida Bar No. 330957

Attorney for Five Diamond Security, LLC
Manuel@kushnerfirm.com

Legal-service@kushnerfirm.com
Manuel Kushner Law Firm, PLLC

The Worth Avenue Building
205 Worth Avenue, suite 320
Palm Beach, Florida 33480
Telephone: 561-333-1615

Page | 2
Case 0:19-cv-61787-RKA Document 43 Entered on FLSD Docket 02/24/2020 Page 3 of 6
Case 0:19-cv-61787-RKA Document 37 Entered on FLSD Docket 01/20/2020 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO. 19-61787-CIV-ALTMAN/Hunt

JAMES EVERETT SHELTON,

and GEORGE MOORE, individually
and on behalf of others similarly situated,
Plaintiffs,

V.

SECURITY SYSTEMS, INC. D/B/A SAFE

HOME SECURITY, a Connecticut company,
SAFEGUARD SECURITY & SURVEILLANCE, INC.,
a Connecticut company, FIVE DIAMOND
SECURITY, LLC, a Florida company, and

FRANK ERICKSON,

Defendants.

/
UNOPPOSED MOTION OF MANUEL KUSHNER, ESO.

AND MANUEL KUSHNER LAW FIRM, PLLC TO WITHDRAW
AS COUNSEL FOR FIVE DIAMOND SECURITY, LLC

Manuel Kushner, Esq., on behalf of himself and Manuel Kushner Law Firm, PLLC
(“Movant”), hereby files this motion to withdraw as counsel for Defendant, Five Diamond
Security, LLC (“Five Diamond”), and states:

iL Five Diamond has informed undersigned counsel that it is unable to continue to
meet its financial obligation to Movant, and wishes therefore, for Movant to withdraw from
representation of Five Diamond at this time. Five Diamond has further advised that it lacks
sufficient financial resources to meet the anticipated future legal fees and costs that undersigned
counsel believes are necessary to engage in meaningful discovery and to defend this case.

Therefore, the continued representation of Five Diamond will present an unreasonable financial

burden upon undersigned counsel.

EXHIBIT

pope 3

Page | 1
Case 0:19-cv-61787-RKA Document 43 Entered on FLSD Docket 02/24/2020 Page 4 of 6

Case 0:19-cv-61787-RKA Document 37 Entered on FLSD Docket 01/20/2020 Page 2 of 4

es Five Diamond has been apprised of the ramifications of the withdrawal of the

undersigned counsel at this time, and the need for Five Diamond to take immediate steps to retain

successor counsel.
3. No parties will be prejudiced by the granting of this Motion.

MEMORANDUM OF LAW

 

Rule 4-1.16(a)(3) of the Rules Regulating the Florida Bar requires a lawyer to withdraw
from representation where, as here, the lawyer has been discharged. Moreover, Rule 4-
1.16(6) of the Rules Regulating the Florida Bar authorizes a lawyer to withdraw from
representation when: “(4) the representation will result in an unreasonable financial burden on the
lawyer .. .; or (5) other good cause for withdrawal exists.” As is more fully described above,
sufficient good cause exists to permit the withdrawal of undersigned as counsel of record for

Defendant, Five Diamond.

CERTIFICATE OF COUNSEL

 

Pursuant to Local Rule 7.1(a)(3), undersigned counsel confirms that he has conferred with
Plaintiffs’ counsel in a good faith effort to resolve the issues presented in this Motion to Withdraw,
and that Plaintiffs counsel has advised he does not oppose this Motion to Withdraw or the relief
sought herein.

WHEREFORE, undersigned counsel respectfully requests that this Court enter an Order:
(a) Granting this Motion to Withdraw; (b) Authorizing Manuel Kushner, Esq. and Manuel Kushner
Law Firm, PLLC to withdraw as counsel of record for Defendant Five Diamond; (c) Relieving
Manuel Kushner, Esq. and Manuel Kushner Law Firm, PLLC from any and all further obligations
on behalf of Defendant Five Diamond in this action; (d) Providing Defendant Five Diamond with

at least thirty (30) days to retain successor counsel before any additional pretrial deadlines are

Page | 2
Case 0:19-cv-61787-RKA Document 43 Entered on FLSD Docket 02/24/2020 Page 5 of 6

Case 0:19-cv-61787-RKA Document 37 Entered on FLSD Docket 01/20/2020 Page 3 of 4

imposed upon it; (e) Directing that all future pleadings, motions, discovery, and any and all other

communications concerning this matter be sent to Five Diamond Security, LLC c/o Robert

Bernstein, 3303 Port Royal Drive South, apartment 801, Ft. Lauderdale, Florida 33308,

(Telephone number: (954) 383-1637; E-mail Address: rb4129@aol.com) until such time as

successor counsel enters an appearance; and (f) Awarding such other and further relief as this

Court deems just and proper.

Dated: January 20, 2020

Respectfully submitted,

/s/ Manuel Kushner

Manuel Kushner

Florida Bar No, 330957

Attorney for Five Diamond Security, LLC

Manuel@kushnerfirm.com
Legal-service@kushnerfirm.com

Manuel Kushner Law Firm, PLLC
The Worth Avenue Building

205 Worth Avenue, suite 320
Palm Beach, Florida 33480
Telephone: 561-333-1615

Page | 3
Case 0:19-cv-61787-RKA Document 43 Entered on FLSD Docket 02/24/2020 Page 6 of 6
Case 0:19-cv-61787-RKA Document 37 Entered on FLSD Docket 01/20/2020 Page 4 of 4

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the
EM/ECF system to all counsel of record, and via United States mail and via e-mail to Five

Diamond Security, LLC c/o Robert Bernstein, 3303 Port Royal Drive South, apartment 801, Ft.

Lauderdale, Florida 33308 (e-mail address: rb4129@aol.com), this 20th day of January, 2020.

/s/ Manuel Kushner

Manuel Kushner

Florida Bar No. 330957

Attorney for Five Diamond Security, LLC

Manuel@kushnerfirm.com
Legal-service@kushnerfirm.com

Manuel Kushner Law Firm, PLLC
The Worth Avenue Building

205 Worth Avenue, suite 320
Palm Beach, Florida 33480
Telephone: 561-333-1615

Page | 4
